Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0012] and [0035] of the Specification, it appears that “ZrO3” should be “ZrO2”.
ZrO3 is known as a zirconate oxyanion; it cannot be determined if Applicants intend to recite “ZrO2”.  
 	Appropriate correction is required.

Claim Objections
Claims 4, 14, 17, and 19 are objected to because of the following informalities:  
In claims 4 and 19, it appears that “ZrO3” should be “ZrO2”.  ZrO3 is known as a zirconate oxyanion; it cannot be determined if Applicants intend to recite “ZrO2”.  For examination purposes, claims 4 and 19 will be interpreted as reciting “ZrO2”.
In claims 14 and 17, it appears that these claims should be amended to recite "polymer membrane" instead of "polymer"; see paragraph [0045] of Applicants’ Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9 are indefinite for lacking definition for the variable “δ” in “BaZr1-xYxO3-δ (0≤ x ≤ 0.20)”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U. S. Patent Publication No. 2005/0113247).
Regarding claims 1, 2, and 4, Chen et al. teach catalysts for oxidative dehydrogenation of alkanes comprising at least one base metal (e.g., chromium, iron, or their corresponding oxides; paragraph [0023]) and copper with an optional promoter (Abstract).  Chen et al. teach the feasibility in the aforementioned catalysts further comprising a support, examples of which include zirconia, alumina, alumina-ceria, and combinations thereof (paragraph [0025]; “redox active ceramic support”).
Regarding claim 5, it is considered that because the catalysts disclosed in Chen et al. structurally reads upon that instantly claimed, the skilled artisan would have been motivated to reasonably expect said catalysts to promote alkane dehydrogenation via a Mars van Krevelen process with carbon dioxide as an oxidant, absent the showing of convincing evidence to the contrary. 
Chen et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding (1) defining the catalyst as a “bifunctional…catalyst” and (2) the redox active support promoting a water-gas shift process, as recited in Applicants’ claim 1.  However, because this reference teaches both an oxidative dehydrogenation catalyst and a support material reading upon Applicants’ “redox active ceramic support”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect (a) the catalyst disclosed in Chen et al. to function as a bifunctional catalyst and (b) the support disclosed in Chen et al. to successfully and effectively promote a water-gas shift process, absent the showing of convincing evidence to the contrary.

Claims 6, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U. S. Patent Publication No. 2005/0113247) in view of Jiang et al. (U. S. Patent Publication No. 2006/013759).  
Regarding claims 6, 7, 9-11, and 13, Chen et al. further teach methods for performing oxidative dehydrogenation (ODH) processes employing the aforementioned catalysts (paragraph [0026]); exemplary oxidation dehydrogenation conditions include a temperature ranging between about 500°C and about 1200°C.  In a preferred embodiment, a hydrocarbon feedstock and an oxidant feedstock are mixed to yield a reactant mixture (referred to as a reactant gas mixture), wherein the hydrocarbon feedstock comprises one or more alkanes (e.g., ethane, propane, butane, isobutane, and pentane), and wherein the oxidant feedstock may comprise carbon dioxide.  See paragraphs [0044] and [0045] of Chen et al.  While this reference does not explicitly teach a “Mars van Krevelen process”, it is considered that because Chen et al. teach an oxidative dehydrogenation process with carbon dioxide as an oxidant feedstock, the skilled artisan would have been motivated to reasonably expect the process disclosed in this reference to encompass a Mars van Krevelen process, absent the showing of convincing evidence to the contrary.
Regarding claim 12, Chen et al. teach an embodiment in which, for alkanes between 2 and 10 carbon atoms, the stoichiometric ratio of oxygen atoms to carbon atoms ranges between 3.5:1 and 3.1:1 (paragraph [0047]).  Inversion of these ratios results in ratio of carbon atoms to oxygen atoms, for example, from 1:3.5 and 1:3.1, which is considered to read upon the "molar ratio of the at least one alkane to carbon dioxide...is greater than 1", as recited in claim 12.
Regarding claim 15, it is considered that because Chen et al. teach an oxidative dehydrogenation process comparable to that instantly claimed, the skilled artisan would have been motivated to reasonably expect the process disclosed therein to exhibit a rate of olefin production comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Chen et al. do not teach or suggest a hydrogen selective membrane, as recited in claims 6 and 14.
Regarding claims 6 and 14, Jiang et al. teach systems and methods for hydrogen production, said systems comprising hydrogen-selective permeable membranes (“hydrogen selective membrane”), examples of which include porous metal oxides, and porous stainless steel (paragraph [0056]).  The systems additionally comprise reaction zones, in which reactions including water gas shift reactions and oxidation reactions including the oxidative dehydrogenation of alkanes may occur.  See paragraphs [0059]-[0061] of Jiang et al., the last of which discloses the production of hydrogen in the reaction zone that is removed via permeation through membranes.
Jiang et al. further teach ferric oxide and/or chromic oxide (Fe3O4, Cr2O3) as exemplary high-temperature water gas shift catalysts (paragraph [0065]).  Note that these oxides are disclosed in Chen et al. as exemplary dehydrogenation catalysts, as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the method disclosed in Chen et al., by incorporating therein a hydrogen selective permeable membrane, as suggested by Jiang et al., as an effective way to remove hydrogen from products obtained from an oxidative dehydrogenation process.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U. S. Patent Publication No. 2006/013759  in view of Chen et al. (U. S. Patent Publication No. 2005/0113247).
Regarding claims 16, 17, and 20, Jiang et al. disclose reactor systems for hydrogen production, said systems comprising hydrogen-selective permeable membranes (“hydrogen selective membrane”), examples of which include porous metal oxides, and porous stainless steel (paragraph [0056]).  The systems additionally comprise reaction zones, in which reactions including water gas shift reactions and oxidation reactions including the oxidative dehydrogenation of alkanes may occur.  See paragraphs [0059]-[0061] of Jiang et al., the last of which discloses the production of hydrogen in the reaction zone that is removed via permeation through membranes, as well as paragraphs [0074]-[0078], which further teach catalysts that may be present in the reaction zones, as well as input and output gas streams comparable to that respectively recited in claim 20.  
	Jiang et al. do not teach or suggest the presence of a bifunctional catalyst comprising a metal oxide and a redox active ceramic support, as recited in claims 16, 18, and 19.
Regarding claims 16, 18, and 19, Chen et al. teach catalysts for oxidative dehydrogenation of alkanes comprising at least one base metal (e.g., chromium, iron, or their corresponding oxides; paragraph [0023]) and copper with an optional promoter (Abstract).  Chen et al. teach the feasibility in the aforementioned catalysts further comprising a support, examples of which include zirconia, alumina, alumina-ceria, and combinations thereof (paragraph [0025]; “redox active ceramic support”).  Because the catalyst disclosed in Chen et al. contains components reading upon the claim limitations “metal oxide” and “redox active ceramic support”, the skilled artisan would have been motivated to reasonably expect the catalyst disclosed in this reference to successfully and effectively function as a “bifunctional catalyst”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the systems for hydrogen production disclosed in Jiang et al. by incorporating therein catalysts for oxidative dehydrogenation of alkanes, as suggested by Chen et al., because Jiang et al. teach the feasibility in the reactor systems disclosed therein containing, in addition to a hydrogen selective permeable membrane, catalysts for the conversion of alkanes to alkenes via oxidative dehydrogenation.  See paragraph [0060] of Jiang et al.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest a doped perovskite ceramic as a redox active ceramic support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes “Dehydrogenation of Ethane via the Mars-van Krevelen Mechanism over La0.8Ba0.2-MnO3-δ Perovskites under Anaerobic Conditions,” by Hikaru Saito et al., cited to provide technological background on the Mars-Van Krevelen dehydrogenation process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 26, 2022